DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 states that the current density can be greater than 20 mA/cm2 along with other lower limits, but does not set an upper limit to the current density. Therefore there is an enablement issue in the upper limit is infinite.
As to the Wands Factors:
There is no guidance or direction the upper limit.
There are no examples of an upper limit.
The amount of experimentation to determine an reasonable upper limit is large.
The state of the art does not allow one of skill to predict the upper limit within reason.
The other factors are considered, but not commented upon at this time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claims 11 and 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-11, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,965,552 of Gruber.
As to claim 1, Gruber teaches of a method for generating elemental phosphorus (Gruber, col 1 lines 15-16), the method comprising:
providing a melt of a metaphosphate salt (Gruber, col 1 lines 35-41 and col 2 lines 25-32);
applying an electrolysis voltage between an anode and cathode in the melt (Gruber, col 2 lines 4-40); and
collecting elemental phosphorus separate from an oxidized product (Gruber, col 2 lines 13-24 and col 2 lines 41-64).
As stated within Gruber, elemental phosphorus can be collected from an electrolytic cell that includes a cathode and anode such that a separator is utilized to separate the catholyte from the anolyte as well as a vapor phase separator to keep separate the gaseous anode and cathode products.
Gruber additionally teaches the melt utilizes sodium metaphosphate, preferably and an inert gas atmosphere so as to be able to collect the elemental phosphorus without oxidation.
As to claim 4, Gruber teaches that the oxidized product includes oxides of carbon, thus being carbon monoxide and/or carbon dioxide (Gruber, col 2 lines 44-46).
As to claim 5, Gruber additionally teaches introducing an inert gas stream into the electrolytic cell to carrying the elemental phosphorus out of the cell (and thus away from the melt) in order to not introduce foreign reactive material into the cell and allow for the elemental phosphorus to be directly collected (Gruber, col 2 lines 41-72).
As to claim 6, Gruber teaches the metaphosphate is sodium metaphosphate and that potassium salts are equivalent (Gruber, col 1 lines 39-65).
As to claim 7, Gruber teaches maintaining the melt at a temperature between 600[Symbol font/0xB0]C – 1000[Symbol font/0xB0]C, preferably between 800[Symbol font/0xB0]C – 900[Symbol font/0xB0]C (Gruber, col 2 lines 25-28), thus anticipating the claimed ranges.
As to claims 8-9, Gruber teaches a preferred voltage range between 1.5 to 5 (Gruber, col 2 lines 33-36 and Examples 1-3).
As to claim 10, Gruber teaches a preferred current density of between 700 to 3000 A/ft2 which is approximately 753 to 3229 mA/cm2, thus anticipating the claimed current density language (Gruber, col 2 lines 37-40).
As to claim 11, Gruber teaches the melt is made of sodium fluoride and sodium metaphosphate, thus being substantially free of transition metals (Gruber, Example 1).
As to claim 13, Gruber teaches the melt is contained in a crucible (Gruber, col 2 lines 4-9 and Example 1).
As to claim 15, Gruber teaches the anode includes carbon (Gruber, col 2 line 7).
As to claim 16, Gruber teaches the cathode includes carbon (Gruber, col 2 line 10).
As to claims 19-20, Gruber teaches the melt includes an additive such an alkali halide or boron phosphate (Gruber, col 1 lines 59-70).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 12  is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2,965,552 of Gruber.
As to claim 12, Gruber teaches to the method of claim 1.
Gruber additionally teaches the addition of alkali metal halides to increase the fluidity and conductivity of the melt, however, this addition is optional, thus one of ordinary skill in the art would anticipate the melt being substantially free of halides as a non-preferred embodiment of the melt (see MPEP 2123 I and II). Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious as per Gruber to utilize a melt substantially free of halides as a non-preferred embodiment in producing elemental phosphorus (Gruber, col 1 lines 66-71 and claims 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber as applied to claim 1 above, and further in view of Caton et al “Polarography in Fused Alkali Metaphosphates” Analytical Chemistry, Vol 35, No, 13, 1963, p. 2103-2108.
As to claim 2, Gruber teaches to the method of claim 2.
Gruber does not state that the elemental phosphorus includes P4 (i.e. white phosphorus).
Caton teaches that electrolysis of a metaphosphate melt generates elemental phosphorus that spontaneously combusts in air (Caton, p. 2104-2105 Limiting Electrode Processes of Melt).
As white phosphorus is the only version of phosphorus that spontaneously combusts in air, one of ordinary skill in the art before the effective filing date of the claimed invention would expect a predictable result as per Gruber in view of Caton in producing the desired elemental composition of phosphorus due to the same reaction conditions (melt and applied voltage) within the electrolytic process.
As to claims 3 and 14, Gruber teaches to the method of claim 1.
 Gruber does not teach the oxidized product is oxygen or the utilization of an anode that facilitates oxygen production.
Caton teaches that within metaphosphate electrolytic cells, the use of platinum as the anode facilitates elemental phosphorus production as well as oxygen production as the oxide product produced (Caton, p. 2104-2105, Procedure thru Limiting Electrode Processes of Melt).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber as per Caton so as to utilize the desired anode composition in producing a predictable result in the formation of elemental phosphorus.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber as applied to claim 1 above, and further in view of US 2009/0032405 of Ono et al. 
As to claim 17, Gruber teaches to the method of claim 1.
Gruber teaches the cathode can be made of carbon (graphite) (Gruber, col 2 lines 9-12), however, Gruber does not teach the cathode having a sharp end.
Ono teaches of electrolysis in a molten salt electrolyte (Ono, Abstract).
Ono teaches that gases generated at a carbon electrode within the molten salt comprise a sharp point to facilitate small bubble gas generation (Ono, [0029] and [0053]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber as per Ono so as to utilize a sharp tipped electrode in facilitate gas production and in specific generation of small bubbles thereof.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 recites adding phosphoric acid to the melt to replenish the phosphorus. This addition is not obvious or anticipated by the prior art because phosphoric acid is not a source of phosphorus within molten salt (melt) electrolytes as per the closest art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759